       Case 3:19-cv-02247-WHA Document 41 Filed 07/18/19 Page 1 of 4




     Paul J. Sayre - Pro Se

     11816 Inwood Rd #1083

     Dallas, TX. 75244

     646-820-6044




                                 UNITED STATES DISTRICT COURT



                              NORTHERN DISTRICT OF CALIFORNIA




12   Paul J. Sayre, D.B.A. Rdevice                      CASE NO.: 3:19-CY-02247-WHA

13          Plaintiff                                   DOCUMENT TITLE:

14
     vs.                                                CERTIFICATION OF INTERESTED
15
     Google, Inc.                                       ENTITIES OR PERSONS PER
16
            Defendant
17                                                      CIVIL LOCAL RULE 3-15

18

19


20

21
           This document is the Certification of Interested Entities or Persons per Civil Local
22
     Rule 3-15 of the United States District Court of the Northern District of California.
23


24
            Certification Of Interested Entities Or Persons Per Civil Local Rule 3-15:
25

26          1. Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed

27             persons, associations of persons, firms, partnerships, corporations (including
28


              CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
       Case 3:19-cv-02247-WHA Document 41 Filed 07/18/19 Page 2 of 4




               parent corporations) or other entities (i) have a financial interest in the subject

 2
               matter in controversy or in a party to the proceeding, or (ii) have a non-financial

 3             interest in that subject matter or in a party that could be substantially affected by

 4             the outcome of this proceeding: (List names and identify their connection and
 5
               interest). Signature, Attorney of Record.
 6
                    •   Plaintiff-PaulJ. Sayre;
 7

 8

 9
            I declare (certify, verify or state) under penalty of perjury that the foregoing is true
10
     and correct.
11

12
                    Dated the 17th of July, 2019
13

14


15

16

                                                     Paul Joseph Sayre - Pro Se
17

18                                                   11816 Inwood Rd #1083

19                                                   Dallas. TX. 75244

20                                                   646-820-6044

21

22

23

24

25

26

27

28


              CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
     Case 3:19-cv-02247-WHA Document 41 Filed 07/18/19 Page 3 of 4




 2

 3

 4

 5

 6

 7

 8

 9

10

11

12


13

14

15

16

17


18

19

20

21

22

23

24

25

26

27

28


         CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
     Case 3:19-cv-02247-WHA Document 41 Filed 07/18/19 Page 4 of 4




 9

10

11

12

13

14

15

16

17

18

19


20

21

22

23

24


25

26

27

28


          CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
